           Case 1:18-vv-01346-UNJ Document 39 Filed 03/04/20 Page 1 of 2




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1346V
                                         UNPUBLISHED


    RENEE LEE,                                                Chief Special Master Corcoran

                         Petitioner,                          Filed: January 28, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                           Table Injury; Tetanus Diphtheria
                                                              acellular Pertussis (Tdap) Vaccine;
                        Respondent.                           Shoulder Injury Related to Vaccine
                                                              Administration (SIRVA)


Kristina E. Grigorian, Jeffrey S. Pop & Associates, Beverly Hills, CA, for petitioner.

Sarah Christina Duncan, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

       On August 31, 2018, Renee Lee filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a Shoulder Injury Related to
Vaccine Administration (“SIRVA”) as a result of a Tdap vaccine she received on August
30, 2017. Petition at 1. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

      On January 27, 2020, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
         Case 1:18-vv-01346-UNJ Document 39 Filed 03/04/20 Page 2 of 2



4(c) Report at 1. Specifically, Respondent states that “[P]etitioner’s alleged injury is
consistent with SIRVA as defined on the Vaccine Injury Table. Specifically, petitioner
had no history of pain, inflammation, or dysfunction of her left shoulder; pain occurred
within 48 hours after receipt of an intramuscular vaccination; pain was limited to the
shoulder in which the vaccine was administered; and no other condition or abnormality
has been identified to explain petitioner’s shoulder pain.” Id. at 7. Respondent further
agrees that Petitioner suffered the residual effects of her condition for more than six
months and that Petitioner has satisfied all legal prerequisites for compensation under
the Act. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                            2
